Citation Nr: 9907181	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-42 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass and multiple 
heart attacks, including as secondary to diabetes mellitus.

2.  Entitlement to service connection for diabetes mellitus 
with peripheral neuropathy, renal insufficiency, history of 
retinopathy, impotence and a kidney condition.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel
INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
service connection for coronary artery disease, status post 
coronary artery bypass and multiple heart attacks; denied 
service connection for diabetes mellitus with peripheral 
neuropathy, renal insufficiency, history of retinopathy, 
impotence and a kidney condition; denied service connection 
for a liver disorder; granted entitlement to nonservice 
connected pension; and granted special monthly pension at the 
housebound rate.

In October 1997 and March 1998, the case was remanded to the 
RO for additional development.  The Board is satisfied that 
the requested development has been accomplished and will 
address the issues in this decision.  

The Board notes that the veteran did not appeal the denial of 
service connection for a liver disorder.  Therefore, that 
issue has not been certified for appeal and is not properly 
before the Board.  It will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's coronary artery disease, hypertensive 
cardiovascular disease and diabetes mellitus became 
clinically manifested many years after service.  

3.  The veteran has not submitted any competent evidence to 
show that his coronary artery disease or diabetes mellitus 
are due to disease or injury which was incurred in or 
aggravated by service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for coronary artery 
disease, status post coronary artery bypass and multiple 
heart attacks is not well grounded.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (1998).

2.  The claim for service connection for diabetes mellitus 
with peripheral neuropathy, renal insufficiency, history of 
retinopathy, impotence and a kidney condition is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service personnel and medical records have been 
reported to have been destroyed by the fire at the National 
Personnel Records Center (NPRC).  It was noted that there 
were no SGO reports on file for the veteran.  

Two lay statements provided by members of the veteran's 
extended family related that they remembered the veteran's 
condition when he returned from service.  He was very thin 
and constantly thirsty.  Also, he never stopped eating.  They 
recalled that he was diagnosed with diabetes mellitus shortly 
thereafter and was eventually placed on insulin.  

Medical records from the veteran's private physician, Norman 
Kramer, M.D., dated from July 1979 to June 1988 show 
treatment for diabetes mellitus, hypertension and coronary 
artery disease.  A record dated in July 1979 related that the 
veteran was seen for recent complaints of high blood 
pressure.  It was noted that he had mild hypertension and 
diabetes mellitus, controlled by diet.  A record dated in 
February 1983 remarked that the veteran had diabetes mellitus 
for approximately a 12 year period.  

A certificate of military service provided in September 1992 
reported that the veteran served in the United States Army 
from October 16, 1951 to October 2, 1953.  He was honorably 
discharged.  No other service was indicated.  

A discharge summary from the Anderson Area Medical Center 
reported that the veteran was hospitalized from July 29, 1993 
to August 2, 1993 for medicine intolerance to beta blocker 
with symptomatic bradycardia.  He was seen on the day of 
admission for an exercise stress thallium scan.  At that 
time, his blood pressure was elevated and was noted to have 
been elevated during recent office visits.  He was admitted 
for observation.  Secondary diagnoses included:  insulin 
dependent diabetes mellitus; diabetic neuropathy with 
neurogenic toes; past situational depression; coronary 
atherosclerotic heart disease, status post coronary artery 
bypass graft; status post right ventricular rupture and 
repair, erosion from left sternal border; systemic arterial 
hypertension; chronic renal insufficiency; chronic 
dyslipidemia; history of hiatal hernia with symptoms; 
degenerative joint disease; and past atrial fibrillation.  On 
discharge, he was stable.  

Medical records from G. Hugh Osburn, M.D. dated from August 
1993 to August 1994 reported that the veteran had Type II 
insulin dependent diabetes mellitus with neuropathy and 
nephropathy, hypertensive cardiovascular disease, coronary 
artery disease, and hyperlipidemia.  In August 1993, it was 
noted that the veteran had served in the military in Korea 
where he was a prisoner of war (POW), and in Vietnam.  The 
veteran related that he weighed 117 pounds when he was 
released from the POW camp.  He then returned to a normal 
weight.  

In a claim for benefits dated in January 1995, the veteran 
reported that he had never been a prisoner of war in any 
country.  He asserted that diabetes mellitus was diagnosed in 
January 1954 and a heart condition was diagnosed in 1964.  

VA outpatient treatment reports dated from January 1998 to 
May 1998 document treatment for the veteran's cardiovascular 
conditions, diabetes mellitus, vision problems and 
gastrointestinal disorders.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well grounded claims.  
In other words, a claim must be accompanied by supporting 
evidence; an allegation is not enough.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  If the veteran fails to present such 
evidence, the application for service connection must fail, 
and there is no further duty to assist the veteran in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  

For the purposes of determining whether a claim is well 
grounded, the truthfulness of the evidence must be presumed, 
"except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion."  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

Service connection may be accomplished by affirmatively 
showing inception or aggravation of an injury or disease 
during service or through the application of statutory 
presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  Each disabling condition 
shown by a veteran's service records, or for which he seeks 
service connection, must be considered on the basis of the 
places, types and circumstances of his service as shown by 
service records, the official history of each organization in 
which he served, his medical records and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154.  

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Additionally, regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases will be presumed to have been 
incurred in service under the circumstances outlined in 
38 C.F.R. § 3.307 even though there is no evidence of such 
disease during the period of service.  Only the chronic 
conditions listed in 38 C.F.R. § 3.309(a) are entitled to 
this presumption.  The list includes diabetes mellitus and 
cardiovascular disease.  Therefore, diabetes mellitus or 
coronary artery disease which becomes manifested to a 
compensable degree within one year following the veteran's 
discharge from service shall be granted service connection.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (recognizing that service connection may 
be established for a nonservice-connected disability 
aggravated by a service-connected disability).  

When service medical records are unavailable, the Board has a 
heightened obligation to assist the veteran in the 
development of his claim, to explain its findings and 
conclusions, and to consider the benefit of the doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Initially, the Board notes that although one of the medical 
records provided by the veteran related that he was a 
prisoner of war in Korea, there is no corroborating evidence 
in the file to establish this fact.  Furthermore, in his 
claim for benefits filed in January 1995, the veteran 
reported that he had never been a prisoner of war.  The Board 
finds this signed document to be more probative of the issue.  
Therefore, the Board concludes that the veteran was not a 
prisoner of war and the presumptions available for prisoners 
of war are inapplicable in the present case.  

The Board finds that service connection for coronary artery 
disease, status post coronary artery bypass and multiple 
heart attacks, and for diabetes mellitus with peripheral 
neuropathy, renal insufficiency, history of retinopathy, 
impotence and a kidney condition, on either a direct or 
presumptive basis, may not be granted.  Service medical 
records have been reported to be unavailable.  However, the 
medical evidence of record fails to establish that the 
veteran's conditions were manifested in service or within his 
first presumptive year.  Additionally, a continuity of 
symptoms has not been shown for either condition.  A private 
medical report dated in February 1983 documented a 12 year 
history of diabetes mellitus which places the onset of the 
condition in approximately 1971, almost 20 years after the 
veteran's discharge from service.  Similarly, another private 
medical report dated in July 1979 related that the veteran 
had recently been told that he had high blood pressure.  
Although the veteran has indicated that other earlier medical 
evidence was destroyed, the current evidence fails to 
establish that the conditions were manifested at an earlier 
date.  It also fails to establish a nexus between the 
conditions and the veteran's service.  38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a).  To the extent that the veteran and his 
family members assert that he was diagnosed with diabetes 
mellitus shortly after his discharge from service, the Board 
notes that as laypersons they are not competent to provide 
evidence of a medical diagnosis.  See Grottveit; Espiritu, 
supra.  Therefore, the Board concludes that the veteran's 
claims for service connection are not well grounded and must 
be denied.  

The Board notes that since service connection for diabetes 
mellitus has not been established, the claim for service 
connection for the veteran's cardiovascular problems as 
secondary to diabetes mellitus lacks legal merit.  38 C.F.R. 
§ 3.310(a).  The Board also notes that, in accordance with 
O'Hare, supra, it has recognized the heightened obligation to 
assist the veteran in the development of his claim since his 
medical records were destroyed.  In meeting this obligation, 
the Board remanded the matter to obtain secondary evidence 
that would support the veteran's assertions.  However, the 
evidence obtained has not provided sufficient information to 
establish service connection or to consider the benefit of 
the doubt rule.  


ORDER

Service connection for coronary artery disease, status post 
coronary artery bypass and multiple heart attacks is denied.

Service connection for diabetes mellitus with peripheral 
neuropathy, renal insufficiency, history of retinopathy, 
impotence and a kidney condition is denied.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


